Case: 19-60467     Document: 00515563736         Page: 1     Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                       September 14, 2020
                                  No. 19-60467                             Lyle W. Cayce
                                Summary Calendar                                Clerk


   Antonio Avila-Baeza,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 488 484


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Antonio Avila-Baeza, a native and citizen of Mexico, seeks review of
   the dismissal by the Board of Immigration Appeals (BIA) of his appeal from
   the denial of his application for cancellation of removal after reopening and
   remand for consideration of newly submitted evidence. The immigration


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60467      Document: 00515563736          Page: 2   Date Filed: 09/14/2020




                                    No. 19-60467


   judge (IJ) determined that the newly submitted evidence did not alter its
   earlier determination that Avila-Baeza failed to show that his removal would
   result in “exceptional and extremely unusual hardship” to his two qualifying
   daughters under 8 U.S.C. § 1229b(b)(1)(D).
          In his petition for review, Avila-Baeza argues that (1) the BIA and IJ
   erred by failing to consider the future hardships that his qualifying family
   members would experience as a result of his removal; (2) the BIA erred by
   applying the wrong legal standard when evaluating his application for
   cancellation of removal; and (3) the BIA erred by refusing to consider his
   eligibility for voluntary departure. Although we lack jurisdiction under
   8 U.S.C. § 1252(a)(2)(B)(i) to consider the BIA’s purely discretionary denial
   of cancellation of removal, a challenge to “the application of a legal standard
   to undisputed or established facts” is a legal question that may be reviewed
   pursuant to § 1252(a)(2)(D). Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1067
   (2020).
          On petition for review of a BIA decision, we review factual findings
   for substantial evidence and questions of law de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Despite the de novo standard for
   reviewing legal questions, we “afford substantial deference to the BIA’s
   interpretation of immigration statutes unless there is compelling evidence
   that the BIA’s interpretation is incorrect.” Arif v. Mukasey, 509 F.3d 677,
   680 (5th Cir. 2007) (internal quotation marks and citation omitted). We
   review the IJ’s decision to the extent that it affected the BIA’s decision.
   Mikhael v. INS, 115 F.3d 299, 302 (5th Cir. 1997).
          Assuming without deciding that § 1229b(b)(1)(D)’s hardship inquiry
   is future-oriented, the record shows that the IJ and BIA considered the future
   hardships Avila-Baeza’s qualifying daughters would experience due to his




                                         2
Case: 19-60467      Document: 00515563736           Page: 3    Date Filed: 09/14/2020




                                     No. 19-60467


   removal. Avila-Baeza’s contention to the contrary is not supported by the
   record.
          Avila-Baeza contends that the BIA erred by applying the higher
   hardship standard for cancellation of removal espoused in In re Monreal-
   Aguinaga, 23 I. & N. Dec. 56 (BIA 2001) (en banc), and In re Andazola-Rivas,
   23 I. & N. Dec. 319 (BIA 2002) (en banc), instead of the more lenient
   standard that was used to assess the hardship requirement for suspension of
   deportation. “[T]the BIA’s interpretation of an ambiguous provision of a
   statute that it administers” may be entitled to deference under Chevron,
   U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837 (1984). Cantarero-
   Lagos v. Barr, 924 F.3d 145, 149 (5th Cir. 2019). Although we have not yet
   considered this issue, every other circuit that has addressed this question has
   determined that the BIA’s interpretation of the hardship requirement for
   cancellation of removal is entitled to deference. See Ocampo-Guaderrama v.
   Holder, 501 F. App’x 795, 798-99 (10th Cir. 2012); Pareja v. Att’y Gen., 615
F.3d 180, 190-95 (3d Cir. 2010); Ramirez-Perez v. Ashcroft, 336 F.3d 1001,
   1006-07 (9th Cir. 2003); Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331,
   1333-34 (11th Cir. 2003), overruled on other grounds by Patel v. U.S. Att’y Gen.,
   ___ F.3d ___, No. 17-10636, 2020 WL 4873196, 1 (11th Cir. Aug. 19, 2020).
   We find these decisions from our sister circuits persuasive and similarly defer
   to the BIA’s interpretation regarding this issue. See Holguin-Mendoza v.
   Lynch, 835 F.3d 508, 509 (5th Cir. 2016).
          Finally, although the IJ initially granted Avila-Baeza’s request for
   voluntary departure, the BIA did not reinstate the period of voluntary
   departure in his first appeal because he failed to comply with 8 C.F.R.
   § 1240.26(c)(3)(ii) by submitting proof that he had posted the requisite bond.
   When Avila-Baeza raised his eligibility for voluntary departure before the
   BIA in his second appeal, the BIA remarked that he had neither sought nor
   established his eligibility for voluntary departure after reopening. Avila-



                                          3
Case: 19-60467    Document: 00515563736          Page: 4   Date Filed: 09/14/2020




                                  No. 19-60467


   Baeza has not refuted the BIA’s determination in this regard. Accordingly,
   the petition for review is DENIED.




                                        4